Citation Nr: 9913666	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  In August 1981 the RO denied entitlement to service 
connection for a back disorder.

2.  The evidence submitted since the August 1981 rating 
decision includes information not previously considered which 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for a back disorder.

3.  The veteran has not provided competent medical evidence 
demonstrating a nexus between current back disability and any 
incident in service.  


CONCLUSIONS OF LAW

1.  The August 1981 rating decision, which denied entitlement 
to service connection for a back disorder , is final.  
38 U.S.C.A. § 4005 (1976); 38 C.F.R. § 19.153 (1981); 
(currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104, 20.1103 (1998)).

2.  Evidence submitted since the August 1981 rating decision 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for a back disorder is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a back disorder .  
38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The evidence which was of record prior to the August 1981 
decision wherein the RO denied entitlement to service 
connection for a back disorder is summarized briefly below.

Service medical records indicate that in December 1944 the 
veteran was treated when a box struck him in the back.  The 
diagnosis was contusion and the back was dressed.  The 
veteran returned to duty two days after being treated.  The 
January 1945 report of discharge examination reports normal 
musculoskeletal findings and is negative for significant 
injuries incurred in service.

The condition at issue was listed as "back injury" on the 
veteran's July 1981 application for compensation or pension.  
The veteran indicated that he was treated in 1945 in New 
Guinea at an aid station.  No further details were provided.  
He reported no post-service treatment for back disability.  
The RO denied service connection in August 1981.  It was 
indicated that the back contusion had resolved.  

Following that denial a radiology report and letter from Dr. 
W. S. were submitted in May 1990.  The letter restates 
history given by the veteran which describes an inservice 
injury.  The radiographic report indicates a diagnosis of 
degenerative osteoarthritis of the cervical spine and 
spondylosis with degenerative osteoarthritis of the lumbar 
spine.

In October 1995 the veteran submitted a letter from Dr. R. C. 
which stated in pertinent part, that the veteran was being 
treated for degenerative joint disease of the back.

In November 1995 the veteran submitted the records of Dr. T. 
M.  The records include a patient information sheet on which 
the veteran provides a history of injuring his back and knees 
in the service in 1945.

In August 1997, the veteran submitted a statement asking that 
his claim of service connection for a back disorder be 
reopened.  VA outpatient records dated in 1998 document the 
veteran's complaint of chronic low back pain.  

The most recent evidence submitted consists of office notes 
from Dr. R. C. dated from 1986 to 1998 which also recount a 
history of inservice back injury as related by the patient.  

Criteria

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc);  see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including arthritis, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112(a)(1), 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Analysis

A review of the August 1981 rating decision indicates that 
the RO denied the claim at that time because no residuals of 
the contusion received in 1944 were demonstrated.  

In this case, the evidence added to the record since the RO's 
August 1981 denial consists of VA outpatient records and 
private medical records reflecting the presence of 
degenerative disease of the spine.  This information bears 
directly and substantially upon specific matters under 
consideration.  The Board finds that the information added to 
the record is "new" since it was not available for review 
in August 1981, and is "material" since it bears directly 
on matters which were the bases of the prior denial of 
service connection.  The Court has held that the credibility 
of evidence must be presumed for the purpose of deciding 
whether it is new and material.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Therefore, as the Board finds the 
clinical evidence added to the record is "new and material" 
to the veteran's claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, No. 97-1534; Winters, No. 97-2180.  

The Board finds that competent medical evidence has not been 
submitted which demonstrates that the veteran's current back 
disability is related to service.  The Board notes that the 
veteran was treated for a contusion of the back on one 
occasion in service.  However, his discharge examination was 
negative for the presence of back pathology.  The recently 
submitted clinical evidence reflects the presence of chronic 
back disability, but does not causally link the present back 
disorder to service.  The Board notes that the earliest 
record of chronic back disability, including arthritis, is 
dated more than 40 years after the veteran's discharge from 
service.  

The only evidence of a nexus between current back pathology 
and service is the veteran's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

In addition, the Court has held that medical evidence is 
required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 497.  In this 
case, the evidence as to continuity of symptomatology is also 
not competent to establish a nexus.  Consequently, the Board 
finds the veteran has not submitted evidence of a well-
grounded claim for service connection for a back disorder.  
See 38 U.S.C.A. § 5107(a).

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for a back disorder, on a ground different from that of the 
RO, the veteran has not been prejudiced by the decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes 
that the veteran has been informed of the elements required 
for a well-grounded claim and he has argued for service 
connection in his original application for VA benefits and 
throughout the course of this appeal.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a back 
disorder, the appeal is reopened.

Entitlement to service connection for a back disorder is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

